537 F.2d 318
13 Fair Empl. Prac. Cas. (BNA) 1182,12 Empl. Prac. Dec. P 11,263Willie C. HAIRE, Appellant,v.Howard "Bo" CALLOWAY, Secretary, U. S. Army, Appellee.Evelyn M. JONES, Appellant,v.E. T. KLASSEN, Postmaster General, United States PostalService, Appellee.
Nos. 74-2004 and 75-1050.
United States Court of Appeals,Eighth Circuit.
July 22, 1976.

Edward L. Welch, Edwardsville, Ill., for appellants.
Jean C. Hamilton, Asst. U. S. Atty., St. Louis, Mo., for appellees.
Before BRIGHT, Circuit Judge, KILKENNY, Senior Circuit Judge,* and WEBSTER, Circuit Judge.

ORDER

1
The opinion of the panel of this court in these two appeals, filed November 17, 1975, 8 Cir., 526 F.2d 246, is hereby vacated.  On reconsideration of the appeals in light of Chandler v. Roudebush, --- U.S. ----, 96 S. Ct. 1949, 48 L. Ed. 2d 416 (1976), we direct that the judgment of the district court in each of these cases be vacated.  We remand each case to the district court for further consideration and proceedings in conformity with Chandler v. Roudebush, supra.



*
 JOHN F. KILKENNY, Senior Circuit Judge, Ninth Circuit, sitting by designation